Case 2:19-cv-11783-AJT-MKM ECF No. 27-5, PageID.797 Filed 07/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
 SUNAMERICA HOUSING FUND 1050, A
 NEVADA LIMITED PARTNERSHIP, a Nevada
 limited partnership,

                         Plaintiff,               Case No. 2:19-cv-11783-AJT-MKM
 v.

 PATHWAY OF PONTIAC, INC. et al.,

                         Defendants.




                                      EXHIBIT 3

             MARCH 6, 2019 RESPONSE FROM GENERAL PARTNER
Case 2:19-cv-11783-AJT-MKM ECF No. 27-5, PageID.798 Filed 07/29/20 Page 2 of 3




                               LOOMIS, EWERT, PARSLEY, DAVIS & GOTTING P C

                               A   T    TOR         N   E   Y   S      A   T       L   A   W



JACK C. DAVIS PC            TED S. ROZEBOOM                                                                KEVIN J. RORAGEN
JAMES R. NEAL               SARA L. CUNNINGHAM                             OF COUNSEL:                     Telephone. 517-482-2400
MICHAEL G. OLIVA            JAMES F. ANDERTON, V2                          KARL L. GOTTING PLLC            Fax: 517-853-8619
MICHAEL H. RHODES           MICHAEL G. STEFANKO6                           MCHAEL A. HOLMES                kiroragen@loomislaw.com
JEFFREY L. GREEN            MIKHAIL MURSHAK3 .4 5                          PAULA K. MANIS PLLC'
JEFFREY S. THEUERI          DOMINIC R. RIOS                                KELLY REED LUCAS-
KEVIN J. RORAGEN            ALAN G. ABOONA                                 YING BEHER
RICHARD W. PENNINGS         MARK A. IAFRATE
                                                                             ALSO LICENSED IN MD
                                                                           2 ALSO LICENSED IN FL
                                                                             ALSO LICENSED IN CT
                                                                             ALSO LICENSED IN NY
                                                                           5 ALSO LICENSED BY USPTO
                                                                           ° ALSO CPA
                                                                             EASTWOOD OFFICE


                                                     March 6, 2019

                                                                    VIA E-MAIL AND FIRST CLASS MAIL
                                                                    Idolan@nixonpeabody.com
Mr. Louis E. Dolan, Jr.
NIXON PEABODY, LLP
799 9th Street NW, Suite 500
Washington, DC 20001-4501

          Re:         Pontiac ILF Limited Dividend Housing Association Limited Partnership

Dear Mr. Dolan:

        Mike Stefanko forwarded me your correspondence of February 28, 2019 regarding the
above-referenced matter, as this file has been transferred to me for further handling. As you know,
we represent a General Partner in the above-referenced Limited Partnership, as well as
Presbyterian Village North, a Michigan non-profit corporation. We have reviewed your February
28th letter, the authorities cited therein, as well as the attachments thereto with respect to the
apparent disagreements between our clients regarding the right of first refusal contained in Article
17 of the Limited Partnership Agreement.

        There is probably little to be gained in continuing to wage a letter writing campaign, as it
appears doubtful either of us is going to convince the other that their position is incorrect. That
being said, we respectfully disagree with your conclusions regarding Michigan law on rights of
first refusal. Randolph v. Reisig, 727 NW2d 388 (Mich App 2007) does not stand for the
proposition you have cited it for, and the quotation from that opinion is mere dicta. We also
respectfully disagree with your interpretations of IRC Section 42(i)(7)(A), as well as your
conclusion that proceeding with exercise of the right of first refusal violates the economic
substance doctrine.



  DOWNTOWN LANSING OFFICE:                           GRAND RAPIDS OFFICE:                               EASTWOOD OFFICE:
  124 W. ALLEGAN STREET, SUITE 700             100 GRANDVILLE AVE, SW, SUITE 202           2400 LAKE LANSING ROAD, SUITE E
  LANSING, MI 48933-1784                            GRAND RAPIDS, MI 49503                         LANSING, MI 48912-3674
  517-482-2400                                          517-482-2400                                         517-485-0400
Case 2:19-cv-11783-AJT-MKM ECF No. 27-5, PageID.799 Filed 07/29/20 Page 3 of 3
Loomis, Ewert, Parsley, Davis & Gotting, P.C.
March 6, 2019
Page 2 of 3


       As I believe our clients have advised your client, the General Partners intend to proceed in
accordance with Article 17 of the Limited Partnership Agreement. Please direct any and all further
correspondence or communications regarding this matter to the undersigned.

                                                            Very truly yours,

                                                            LOOMIS, EWERT, PARSLEY,
                                                             D    & GOTTING, P.C.


                                                            Kevin J.                en
KJR/mjf

CC:    Presbyterian Village North




                                 JO 0 M I S,
                                  LOOMIS. EWE,                                  .NG P C

                                  A   l   1   0   14   1:   E   Y   .   A   l   L   AW
